Citation Nr: 9931954	
Decision Date: 11/10/99    Archive Date: 11/19/99

DOCKET NO.  98-17 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved disability pension benefits in the amount of $1,928, 
to include the question of whether the overpayment was 
properly created.


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel



INTRODUCTION

The veteran had active military service from October 1962 to 
October 1964.

This matter arises from various decisions rendered since June 
1998 by the Department of Veterans Affairs (VA) Committee on 
Waivers and Compromises (COWC) at the Louisville, Kentucky, 
Regional Office (RO), which held that collection of the 
overpayment of improved disability pension benefits in the 
amount of $1,928 would not violate the principles of equity 
and good conscience.  The case previously was certified to 
the Board of Veterans' Appeals (Board) for appellate 
consideration; however, following preliminary review, the 
case was returned to the RO on two occasions.  In the first 
instance, the veteran had requested a video conference 
hearing before a member of the Board.  Such a hearing was 
scheduled, but the veteran failed to report at the time 
indicated.  In the second instance, the RO was instructed to 
reconsider whether the veteran's improved disability pension 
benefits had been terminated on the proper date.  That since 
has been accomplished, and the case was returned to the Board 
in August 1999 for final appellate consideration.


FINDINGS OF FACT

1.  In September 1997, the veteran notified VA that he had 
become entitled to monthly Social Security benefits beginning 
May 1996.  He was to receive his first monthly check "around 
October 3, 1997."  The RO took no action on this 
notification.

2.  In January 1998, the veteran submitted an Eligibility 
Verification Report (EVR) in which he reported again that he 
had begun receiving monthly Social Security benefits.  VA 
terminated his improved disability pension benefits 
retroactively, effective April 1, 1997, and an overpayment of 
$6,248 was created as a result.

3.  In April 1999, VA reexamined the veteran's records, and 
determined that the proper effective date for the termination 
of the veteran's improved disability pension benefits was 
November 1, 1997; the veteran's award was adjusted, and the 
overpayment was reduced to $1,928.

4.  The overpayment at issue was solely the result of 
administrative error.


CONCLUSION OF LAW

The overpayment of improved disability pension benefits in 
the amount of $1,928 was improperly created.  38 U.S.C.A. 
§§ 5107, 5112(b)(10) (West 1991); 38 C.F.R. §§ 3.500(b)(2), 
3.660 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes, as a preliminary matter, that the appellant 
has questioned the validity of the indebtedness at issue.  
Because of this, the Board must determine whether the 
overpayment at issue was properly created prior to examining 
the issue of the veteran's request for waiver of recovery of 
the overpayment.  See Schaper v. Derwinski, 1 Vet. App. 430, 
434 (1991).

The overpayment at issue resulted solely from the veteran's 
receipt of improved disability pension benefits from 
November 1, 1997, to January 31, 1998.  The veteran received 
these benefits because they were authorized by the RO based 
upon information furnished by the veteran on his application 
for pension benefits submitted in February 1997.  However, in 
September 1997, the veteran notified VA that he would begin 
receiving Social Security benefits in October 1997.  Despite 
this, VA took no action on his notification.  Instead, the RO 
waited until the veteran submitted his annual EVR during 
January 1998 before any action was taken.  The action that 
was taken resulted in the overpayment at issue.

The question for Board consideration is whether the 
overpayment at issue resulted from administrative error.  See 
38 U.S.C.A. § 5112(b)(10).  Such error is one which does not 
involve either an act of commission or omission by the 
beneficiary, and which resulted in an erroneous award of 
monetary benefits.  In the instant case, the notification of 
entitlement to Social Security benefits submitted by the 
veteran in September 1997 would have resulted in a timely 
discontinuance of his pension award if the provisions of 
38 C.F.R. § 3.660(a)(2) had been followed by the RO.  That 
regulation requires that the reduction or discontinuance of a 
running award of improved disability pension benefits be 
effectuated at the end of the month in which the increase in 
income occurred.  The RO had the means at its disposal to 
implement that regulation.  The veteran had timely submitted 
information regarding his receipt of Social Security benefits 
beginning in October 1997.  Despite this, however, VA took no 
action to reevaluate the veteran's pension entitlement until 
the following year.  Because the RO did not timely implement 
the applicable regulation in this case, the overpayment of 
improved disability pension benefits in the amount of $1,928 
resulted.  Given that neither an act of commission or 
omission by the veteran was involved in the debt's creation, 
the overpayment was improperly created.  See 38 U.S.C.A. 
§ 5112(b)(10).  Moreover, nothing in the fact pattern in this 
case might reasonably have put the veteran on notice that he 
was being overpaid. 

In view of the foregoing, the Board need not visit the 
question of whether the veteran is entitled to waiver of 
recovery of the overpayment at issue.  That question has been 
rendered moot as a result of the foregoing decision by the 
Board.





ORDER

Because the overpayment of improved disability pension 
benefits in the amount of 
$1,928 was improperly created, the benefit sought on appeal 
is granted.




		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals




 



